Title: To George Washington from Samuel Magaw, 15 February 1794
From: Magaw, Samuel
To: Washington, George


          
            Sir,
            [Philadelphia] Febry 15th 1794
          
          In venturing to lay before You the discourse herewith presented; my diffidence is overruled, only by a Desire to pay some Tribute of Duty and Respect,
            where much is owed. The instance, indeed, is, of itself, quite inconsiderable: Yet, it
            appreciates in my view, as under the immediate direction of those Gentlemen, whose
            sentiments I can with greater safety rely upon, than on my own. They have instructed me,
            on this occasion: and they allow me the Honour of having this agreeable Communication
            with them. I am, Sir, Your most obedient Servt
          
            Sam. Magaw
          
        